 1

 2

 3                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

 4
                                                                 Sep 30, 2018
                                                                     SEAN F. MCAVOY, CLERK
 5                        UNITED STATES DISTRICT COURT

 6                    EASTERN DISTRICT OF WASHINGTON

 7 TANYA W.,                                    No. 1:17-cv-03134-FVS

 8                     Plaintiff,              ORDER ADOPTING REPORT AND
                                               RECOMMENDATION TO GRANT
 9        vs.                                  PLAINTIFF’S MOTION FOR
                                               SUMMARY JUDGMENT AND TO
10 COMMISSIONER OF SOCIAL                      DENY DEFENDANT’S MOTION
                                               FOR SUMMARY JUDGMENT
11 SECURITY

12                     Defendant.              ECF Nos.12, 16, 19

13

14        BEFORE THE COURT is the Report and Recommendation issued by

15 Magistrate Judge Mary K. Dimke on September 14, 2018, ECF No. 19,

16 recommending Plaintiff’s Motion for Summary Judgment, ECF No. 12, be granted

17 and Defendant’s Motion for Summary Judgment, ECF No. 16, be denied. No

18 objection was filed.

19        After reviewing the Report and Recommendation and relevant authorities;

20 the Court finds the Magistrate Judge’s findings are correct. Therefore, the Court

21
      ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1 adopts the Report and Recommendation in its entirety. Accordingly, IT IS

 2 ORDERED:

 3         1.    The Report and Recommendation, ECF No. 19, is ADOPTED in its

 4 entirety.

 5         2.    Plaintiff’s Motion for Summary Judgment, ECF No. 12, is

 6 GRANTED.

 7         3.    Defendant’s Motion for Summary Judgment, ECF No. 16, is

 8 DENIED.

 9         4.    An application for attorney fees may be filed by separate motion.

10         The District Court Executive is directed to file this Order and forward copies

11 to the parties. Judgment shall be entered for Plaintiff and the file shall be

12 CLOSED.

13         DATED September 30, 2018.

14                                   s/Fred Van Sickle
                                      Fred Van Sickle
15                           Senior United States District Judge

16

17

18

19

20

21
      ORDER ADOPTING REPORT AND RECOMMENDATION - 2
